DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9 of the Remarks, filed July 18, 2022, with respect to claim rejections under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The claim rejections have been withdrawn. 

Claims 1-20 are pending in the application. Claims 1, 2, 4, 10, and 14-16 are amended and support for these amendments is found, e.g., in the originally filed claims and in the specification in paragraphs 138, 153, 163, and 164. 
As submitted by the Applicant, support for the claim element “a block-acknowledgment configuration that specifies whether the reordering is performed” recited in amended claims 1, 14, and 15 can be found in at least paragraphs 163, 164, and Fig. 25. For example, paragraphs 163 and 164 of the original specification discloses, in part, that Fig. 25 presents a drawing illustrating an example of fields in a ADDBA request frame communicated between access point 112 and electronic device 110-1, where bits 4 and 5 may specify MPDU reordering indicating the mode of the MPDU reordering.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance, in addition to Applicant’s Remarks filed July 18, 2022:
A prior art reference, Merlin et al. (US 2018/0205502), discloses, in part, multi-link block acknowledgement (BA) management including establishing a BA agreement between wireless devices, where BA capability information including a BA window size, a wireless link identifier is exchanged. A plurality of data units are transmitted via multiple links and BAs are transmitted in response to the transmissions of the plurality of data units received. A global sequence number is used for reordering of the plurality of data units.
A prior art reference, Seok (US 2016/0337783), discloses, in part, a block acknowledgement reordering including ordering a plurality of frames in an ascending order of sequence numbers and discarding a frame corresponding to a sequence number already existing in an ACK buffer.
However, the prior art of record  fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similar recited in claim 14, receive, at the node, block acknowledgments for at least a subset of the frames, wherein a given block acknowledgment is associated with the recipient electronic device and indicates received frames on a given link in the links, and wherein the block acknowledgments correspond to selective reordering of at least the subset of the frames in the recipient electronic device based at least in part on a block-acknowledgment configuration that specifies whether the reordering is performed; and
as recited in claim 15, transmit, from the node, block acknowledgments for the frames, wherein a given block acknowledgment is addressed to the electronic device and indicates received frames on a given link in the links, wherein the interface circuit is configured to selectively reorder the frames based at least in part on sequence numbers associated with the frames and a block-acknowledgment configuration that specifies whether the reordering is performed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/17/2022